19-147
     Rodas-Rosales v. Garland
                                                                                   BIA
                                                                       A202 126 402/403

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PIERRE N. LEVAL,
 9            ROSEMARY S. POOLER ,
10                 Circuit Judges.
11   _____________________________________
12
13   GERSON ELISEO RODAS-ROSALES,
14   M.J.R.G.,
15             Petitioners,
16
17                     v.                                        19-147
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                      Jessica Swenson, Esq., Washington
25                                         Square Legal Services, Inc.,
26                                         Immigrant Rights Clinic, New
27                                         York, NY.
28
29   FOR RESPONDENT:                       Joseph H. Hunt, Assistant
30                                         Attorney General; Shelley R. Goad,
 1                                     Assistant Director; Russell J.E.
 2                                     Verby, Senior Litigation Counsel,
 3                                     Office of Immigration Litigation,
 4                                     United States Department of
 5                                     Justice, Washington, DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioners Gerson Eliseo Rodas-Rosales and M.J.R.G.,

12   natives and citizens of El Salvador, seek review of a December

13   20,   2018,    decision    of   the   BIA   denying   their   motion    to

14   reconsider and terminate removal proceedings.             In re Gerson

15   Eliseo Rodas-Rosales, M.J.R.G., Nos. A202 126 402/403 (B.I.A.

16   Dec. 20, 2018).      We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18         We review the BIA’s denial of reconsideration for abuse

19   of discretion.      See Jin Ming Liu v. Gonzales, 439 F.3d 109,

20   111 (2d Cir. 2006).        The BIA did not abuse its discretion in

21   denying Petitioners’ motion to reconsider as untimely because

22   it was filed four months after the BIA’s denial of reopening

23   and   one   year   after    the   underlying    removal   order.       See

24   8 U.S.C.      § 1229a(c)(6)(B)     (providing   30-day    deadline     for
                                           2
 1   motions to reconsider).

 2         The BIA also         did not err in rejecting Petitioners’

 3   argument that the time limit should be excused and their

 4   removal      proceedings     terminated   in    light    of   Pereira   v.

 5   Sessions, 138 S. Ct. 2105 (2018).              Petitioners argued that

 6   their notices to appear (“NTAs”) did not include a hearing

 7   date and time and thus were insufficient to commence removal

 8   proceedings.       We have held, however, “that an NTA that omits

 9   information regarding the time and date of the initial removal

10   hearing is nevertheless adequate to vest jurisdiction in the

11   Immigration Court, at least so long as a notice of hearing

12   specifying this information is later sent to the alien.”

13   Banegas Gomez v. Barr, 922 F.3d 101, 112 (2d Cir. 2019); see

14   also Chery v. Garland, Nos. 18-1036, 18-1835(L), 19-223(Con),

15   --- F.4th ---, 2021 WL 4805217, at *5 (2d Cir. Oct. 15, 2021)

16   (holding that Banegas Gomez remains good law after the Supreme

17   Court’s decision in Niz-Chavez v. Garland, 141 S. Ct. 1474

18   (2021)).      Although Petitioners’ NTAs did not specify the date

19   and   time    of   their    initial   hearing,    they    unquestionably

20   received notice of their hearings at which they appeared.

21   Accordingly, their argument that their NTAs were insufficient
                                           3
1   to commence removal proceedings under Pereira is foreclosed

2   by Banegas Gomez, 922 F.3d at 110, 112.

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  4